DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an input configured to receive information indicative of a sequence of keystrokes captured while typing on a keyboard placed on a support structure" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "(sp)iPhone: Decoding Vibrations From Nearby Keyboards Using Mobile Phone Accelerometers" (hereinafter "Marquardt").
Regarding claim 1: 
Marquardt discloses:
A method of proximity detection (see pg. 551: “…reconstruct the keypresses made
on a nearby keyboard based solely on the observed vibrations”, see Fig. 1 showing how a phone is in proximity of a keyboard), comprising: 
capturing, with a sensor device associated with a user or a location and in contact with the support structure in proximity to the keyboard, a sequence of vibrations of the support structure in response to typing on the keyboard (pg. 554: “When a key is pressed, the iPhone’s accelerometer senses the surface vibrations and gives outputs values of the instantaneous acceleration on the x, y, and z axes. Our ‘Data-Collector’ application running on the iPhone records these acceleration values at a variable sampling rate (100Hz on average) along with the key that was pressed.”); and 
5capturing a sequence of keystrokes when a person types on a keyboard placed on a support structure (see Fig. 7 and 8 and pg. 558: “…first line shows the sentence as it was typed…”); 
10checking the proximity between the person and the sensor device based on a comparison of the captured sequence of keystrokes with the captured sequence of vibrations (see Fig. 7 and 8, pg. 552: “Many previous emanation papers have been successful because they were able to deploy sensitive equipment near their intended target.” and pg. 557: “In Figure 7, we show the results of this experiment and compare the recovered sentence to the actual typed sentence.”, furthermore see discussion in section 7.1 (Recognition vs. Distance) on pg. 559 regarding how the phone has to be in close proximity to the user to detect the vibrations caused by a user entering information on a nearby keyboard, the researchers concluded accuracy can only be guaranteed within 12 inches (1 foot) between keyboard and mobile device).  

Regarding claim 2:
Marquardt discloses:
The method of claim 1, wherein checking the proximity comprises confirming the 15proximity between the person and the sensor device if a captured sequence of vibration peaks temporally corresponds to a captured sequence of keystroke pulses (see Fig. 6 and pg. 557: “Figure 6 shows examples of the g-force measured by the accelerometer for two individual keypresses and two pairs. Even viewing with the naked eye, the difference between keypresses on the left end of the keyboard (“a”) and the right end (“l”) is significant.”).  

Regarding claim 8:
Marquardt discloses: 
The method of claim 1, wherein the sequence of keystrokes is captured with an accel10erometer of the sensor device (pg. 554: “When a key is pressed, the iPhone’s accelerometer senses the surface vibrations and gives outputs values of the instantaneous acceleration on the x, y, and z axes.”).  

Regarding claim 10:
Marquardt discloses: 
15The method of claim 1, wherein the support structure for the keyboard is a table top (pg. 556: “In all of our experiments, we set the target desktop computer on a wooden desk. We then placed the iPhone used to collect keyboard vibrations beside the target computer’s keyboard.”).  

 Regarding claim 12:
Marqardt discloses:
A proximity detection device (see Fig. 1 depicting a mobile phone as a sensor), comprising an input configured to receive information indicative of a sequence of keystrokes captured while typing on a keyboard placed on a support structure (see citations given in the rejection of claims 1 and 10 above to similar features); 
see citations given in the rejection of claims 1, 8 above to similar features); and 
a processor configured to check the proximity between the person and the sensor device based on a comparison of the captured sequence of keystrokes with the cap30tured sequence of vibrations (see citations given in the rejection of claim 1 above to similar features).  

Regarding claim 15:
Marqardt discloses:
5A system for proximity detection, the system comprising: 
an input device comprising a keyboard placed on a support structure, wherein the input device is configured to capture a sequence of keystrokes when typing on the keyboard (see citations given in the rejection of claims 1 and 10 above to similar features);
a sensor device in contact with the support structure in proximity to the key-10board, wherein the sensor device is associated with a user or a location and configured to capture a sequence of vibrations of the support structure in response to the typing on the keyboard (see citations given in the rejection of claims 1, 8 above to similar features); and 
control circuitry configured to check the proximity between the person and the sensor device based on a comparison of the captured sequence of keystrokes with the 15captured sequence of vibrations (see citations given in the rejection of claim 1 above to similar features).  

Regarding claim 17:

The system of claim 15, wherein the sensor device is a smartphone or tablet PC be- longing to the person and comprising an accelerometer to measure vibrations (see citation given in the rejection of claim 10 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 11, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over "(sp)iPhone: Decoding Vibrations From Nearby Keyboards Using Mobile Phone Accelerometers" (hereinafter "Marquardt") as applied to claims 1, 12 and 15 above, and further in view of EP 2395446 A1 (hereinafter "Ganem").

Regarding claim 3:
Marquardt does not disclose the following features and limitation taught by Ganem:
The method of claim 1, further comprising authenticating the person as the user associated with the sensor device if the 20proximity between the person and the sensor device is confirmed (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 4:
Marquardt does not disclose the following features and limitation taught by Ganem:
The method of claim 1, wherein the sequence of keystrokes is captured when typing authentication information via the keyboard, and wherein the method further comprises 25authenticating the person as the user associated with the sensor device if the captured sequence of keystrokes corresponds to predefined authentication information and if a captured sequence of vibration peaks temporally corresponds to a captured sequence of keystroke pulses  (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 5:
The combination Marquardt and Ganem discloses: 
30The method of claim 4, further comprising keeping the person authenticated as long as a captured sequence of vibration peaks temporally matches a sequence of keystroke pulses captured during a communication session (see Ganem, ¶34).  



Regarding claim 6:
Marquardt does not disclose the following features and limitation taught by Ganem:
The method of claim 1, further comprising transferring an authentication status of the person from or to the sensor device if the proximity between the person and the sensor device is confirmed  (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 7:
Marquardt does not disclose the following features and limitation taught by Ganem:
5The method of claim 1, further comprising sending information indicative of the captured sequence of keystrokes and the captured sequence of vibrations to a remote server (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 6:
Marquardt does not disclose the following features and limitation taught by Ganem:
The method of claim 1, wherein checking the proximity between the person and the sensor device is one of at least two factors contributing to an authentication of the person (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 13:
Marquardt does not disclose the following features and limitation taught by Ganem:
The proximity detection device of claim 12, wherein the proximity detection device comprises an authentication server (Ganem discloses in ¶32, how captured movement patterns are transmitted to a remote server for authentication).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Regarding claim 14:
The combination Marquardt and Ganem discloses:
The proximity detection device of claim 13, wherein the authentication server is con- figured to authenticate the person if a captured sequence of keystrokes pulses matches a captured sequence of vibrations peaks (see Marquardt, Fig. 6 and pg. 557: “Figure 6 shows examples of the g-force measured by the accelerometer for two individual keypresses and two pairs. Even viewing with the naked eye, the difference between keypresses on the left end of the keyboard (“a”) and the right end (“l”) is significant.”).  

Regarding claim 16:
Marquardt does not disclose the following features and limitation taught by Ganem:
The system of claim 15, wherein the control circuity is comprised of a remote server, wherein the sensor device is configured to send information indicative of the captured sequence of vibrations to the remote server (Ganem discloses in ¶31-32, 36 how both the PC and the handset transmit the data independently, hence in this situation the “hand set” would transmit the collected data to the remote server), and 
wherein the input device is config20ured to send information indicative of the captured sequence of keystrokes to the remote server (Ganem discloses in ¶31-32, 36 how both the PC and the handset transmit the data independently, hence in this situation the “PC”, to which the input device is attached, would transmit the collected data to the remote server).  
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Marquardt by capturing nearby keystrokes by a mobile device for authentication purposes and furthermore, transmit both the entry from the keyboard as well as the vibration detected pattern to a remote server for authentication as taught in Ganem and be motivated in doing so because a person would be motivated to use Marquardt’s detection of keyboard entry vibrations to authenticate a user as the two devices have to be in close proximity and to use a remote server to perform the authentication as a remote server may be configured to be a trusted entity to both phone and the device attached to the keyboard. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over "(sp)iPhone: Decoding Vibrations From Nearby Keyboards Using Mobile Phone Accelerometers" (hereinafter  as applied to claims 1, 12 and 15 above, and further in view of US 20190227631 A1 (EFD: 2016-07-22) (hereinafter: "Marti").

Regarding claim 9:
Marquardt does not disclose the following features and limitation taught by Ganem:
The method of claim 1, wherein the sensor device is integrated in the support structure (¶3: “Also, vibration sensors may be embedded in a surface in order to track a user's movements on that surface. For example, vibration sensors could be included in a touchscreen interface to determine the location of a user's finger on the touchscreen interface.”, it should be noted that a person having ordinary skill in the art will recognize that smart tables use large touchscreen interfaces).
  Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to replace the mobile device used in the system of Marquardt by capturing nearby keystrokes using an vibrations sensor, such as the one disclosed by Marquardt, that is embedded into a large touchscreen as is a common component in a “smart table” as taught by Ganem to measure the vibrations. The motivation is to avoid having to use a secondary device and avoid having to force the user from downloading any special software on their personal device by providing a shared device (such as a smart table with touchscreen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491